Exhibit 10.2

EXECUTIVE LIFE INSURANCE AGREEMENT

FOR

GEORGE G. GLEASON, II

BANK OF THE OZARKS

Little Rock, Arkansas

Effective May 4, 2010



--------------------------------------------------------------------------------

EXECUTIVE LIFE INSURANCE AGREEMENT

This Executive Life Insurance Agreement (the “Agreement) is effective as of the
4th day of May, 2010 by and between BANK OF THE OZARKS (the “Bank”), an Arkansas
state chartered commercial bank, and George G. Gleason, II, (the “Executive”).
BANK OF THE OZARKS, INC. (the “Company”), an Arkansas corporation, is a
signatory to this Agreement for the purpose of acknowledging and consenting to
the Agreement, the Bank’s performance hereunder, and the Company’s obligation to
reimburse the Bank for the bonus payments made pursuant hereto.

WITNESSETH:

WHEREAS, the Executive is employed by the Bank as its Chairman and Chief
Executive Officer and also fills the same positions with the Company, for which
the Company periodically reimburses the Bank for a portion of the Executive’s
total compensation and benefit costs based on the estimated allocation of the
Executive’s time devoted to performance of Bank and Company duties;

WHEREAS, the Bank and the Company recognize the valuable services heretofore
performed for them by the Executive and wish to encourage his continued
employment and to provide him with additional incentive to achieve corporate
objectives;

WHEREAS, Company desires to help ensure that the shareholders of the Company
will not be adversely affected by price fluctuations in the Company’s stock
which might result if the Executive’s estate or the estate of his spouse were to
liquidate its ownership in the Company in order to pay estate taxes following
the death of both Executive and his spouse, either pre-retirement or
post-retirement; and

WHEREAS, the Bank will provide Executive with annual bonuses pursuant to this
Agreement, which bonuses Executive intends to use to fund premiums on insurance
policies which will provide liquidity to the estates of the Executive or his
spouse so the need for liquidation of their ownership in the Company will be
reduced or eliminated;

WHEREAS, the Company shall reimburse the Bank for the cost of the bonus payments
made pursuant hereto; and

WHEREAS, the Bank has adopted this Executive Life Insurance Agreement which
controls all issues relating to the bonus payments described herein.

NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Bank, the Company and the Executive agree as follows:

SECTION I

DEFINITIONS

When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:

 

1.1 “Agreement” means this Executive Life Insurance Agreement.

 

1



--------------------------------------------------------------------------------

1.2 “Annual Bonus” means the sum of the Net After Tax Bonus for the applicable
year plus the Tax Gross Up for the applicable year.

 

1.3 “Bank” means Bank of the Ozarks and any successor thereto.

 

1.4 “Board” means the Board of Directors of the Bank.

 

1.5 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.6 “Company” means Bank of the Ozarks, Inc. and any successor thereto.

 

1.7 “Effective Date” of this Agreement shall be May 4, 2010.

 

1.8 “Net After Tax Bonus” means an amount equal to $216,682.

 

1.9 “Tax Gross Up” means an amount equal to the employment and income taxes
attributable to a gross bonus amount required to realize the Net After-Tax Bonus
after deducting applicable employment and income taxes. The Tax Gross Up will be
determined by using the actual employment tax rates then applicable on such
amount and the marginal individual tax rates for state and federal income taxes
in effect for the Executive’s tax year which includes the date of payment of the
Annual Bonus and assuming that the Executive’s income for the tax year equals
his income for the immediately preceding tax year.

SECTION II

BONUSES

 

2.1

Annual Bonuses. In order to carry out the purpose of this Agreement, the Bank
has agreed to pay the Executive a bonus amount equal to the Annual Bonus
beginning on or about May 4th, 2010 and on or about May 4th of the following
calendar years, but no later than ninety (90) days from each May 4th, until the
earlier of (i) a total of fourteen (14) annual payments of the Annual Bonus have
been made, or (ii) the Executive’s termination of employment with both the Bank
and the Company for any reason, including death.

 

2.2 Evidence of Insurance. The Executive shall provide the Personnel and
Compensation Committees of the Bank and the Company with such documentation as
such committees may, from time to time, reasonably require to document (i) the
use of such Net After Tax Bonus amounts for the purpose of paying such insurance
premiums and (ii) the amount and status of such insurance policies.

SECTION III

UNSECURED GENERAL CREDITOR

 

3.1 Unsecured General Creditor. The rights of the Executive, or any other person
claiming through the Executive, shall be solely those of an unsecured general
creditor of the Bank and the Company in the same manner as any other creditor
having a general claim for matured and unpaid compensation. At no time shall the
Executive be deemed to have any lien, right, title or interest in or to any
specific investment or to any assets of the Bank or the Company. The Executive
or any other person claiming through the Executive, shall only have the right to
receive from the Bank those payments or amounts so specified under this
Agreement.

 

2



--------------------------------------------------------------------------------

SECTION IV

MISCELLANEOUS

 

4.1 No Effect on Employment Rights. Nothing contained herein will confer upon
Executive the right to be retained in the service of the Bank or the Company nor
limit the right of the Bank or the Company to discharge or otherwise deal with
Executive without regard to the existence of this Agreement.

 

4.2 State Law. The Agreement is established under, and will be construed
according to, the laws of the State of Arkansas.

 

4.3 Severability. In the event that any of the provisions of this Agreement or
portion hereof are held to be inoperative or invalid by any court of competent
jurisdiction, or in the event that any provision is found to violate Code
Section 409A and would subject Executive to additional taxes and interest on the
amounts deferred hereunder, or in the event that any legislation adopted by any
governmental body having jurisdiction over the Bank or the Company would be
retroactively applied to invalidate this Agreement or any provision hereof or
cause the benefits hereunder to be taxable, then: (i) insofar as is reasonable,
effect will be given to the intent manifested in the provisions held invalid or
inoperative, and (ii) the validity and enforceability of the remaining
provisions will not be affected thereby. In the event that the intent of any
provision shall need to be construed in a manner to avoid taxability, such
construction shall be made by the Bank in a manner that would manifest to the
maximum extent possible the original meaning of such provisions.

 

4.4 Limitations on Liability. Notwithstanding any of the preceding provisions of
the Agreement, no individual acting as an employee or agent of the Bank or the
Company, or as a member of the Board of the Bank or the Board of Directors of
the Company shall be personally liable to the Executive or any other person for
any claim, loss, liability or expense incurred in connection with the Agreement.

 

4.5 Gender. Whenever in this Agreement words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

 

4.6 Effect on Other Corporate Benefit Agreements. Nothing contained in this
Agreement shall affect the right of the Executive to participate in or be
covered by any qualified or non-qualified pension, profit sharing, group, bonus
or other supplemental compensation or fringe benefit agreement constituting a
part of the Bank’s or Company’s existing or future compensation structure.

 

4.7 Inurement. This Agreement shall be binding upon and shall inure to the
benefit of the Bank, the Company, its successors and assigns, and the Executive,
his successors, heirs, executors, administrators, and beneficiaries.

 

4.8 Headings. Headings and sub-headings in this Agreement are inserted for
reference and convenience only and shall not be deemed a part of this Agreement.

 

4.9

Compliance with Code §409A. Notwithstanding any provision of the Agreement to
the contrary, in the event that the Board determines that any amounts payable
hereunder will be taxable to Executive

 

3



--------------------------------------------------------------------------------

  under Code Section 409A and related Department of Treasury guidance prior to
payment to Executive of such amount, the Board may (i) adopt such amendments to
the Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Board determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Agreement and/or (b) take such other actions as the Board determines
necessary or appropriate to avoid the imposition of an additional tax under Code
Section 409A. The Board shall implement the provisions of this Section 4.9 in
good faith; provided, that neither the Bank, the Company, the Board, nor any of
the Bank’s or any of its subsidiaries’ or parents’ employees or representatives
shall have any liability to any person with respect to this Section 4.9.

SECTION V

AMENDMENT/TERMINATION

 

5.1 Amendment or Termination. The Bank reserves the right to amend or terminate
the Agreement when, with the mutual consent of the Executive it is decided that
such amendment or termination is advisable. Notwithstanding the above, after the
final Annual Bonus is paid, this Agreement shall terminate.

SECTION VI

EXECUTION

 

6.1 This Agreement set forth the entire understanding of the parties hereto with
respect to the transactions contemplated hereby, and any previous agreements or
understandings between the parties hereto regarding the subject matter hereof
are merged into and superseded by this Agreement.

 

6.2 This Agreement shall be executed in duplicate, each copy of which, when so
executed and delivered, shall be an original, but both copies shall together
constitute one and the same instrument.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
this          day of             , 2010.

 

ATTEST:

     BANK OF THE OZARKS

 

     By:   

 

Secretary

             Title:   

 

ATTEST:

     BANK OF THE OZARKS, INC.

 

     By:   

 

Secretary

             Title:   

 

.

       

EXECUTIVE

       

 

       

George G. Gleason, II

       

 

5